OH CERTIORARI.The action below was an action of trespass, brought on the following state of demand :The plaintiff comes into court and pleads, that in the year of 1801, that Aaron Bozorth did wrongfully, and in the night season, take a cow from me without my knowledge, at that time, or consent, for which I prosecuted the said Bozorth, and obtained judgmont for, before John Furman, Esq., and afterwards the said Bozorth did prosecute me before Moses Kimpton, Esq., in Mount Holly, which appeared a malicious prosecution, by said Bozorth not filing no plea, nor attending the suit; and as the said Bozorth has had the judgment reversed by the supreme court, I, the said William Cranmer, do plead to this court for judgment for the loss of property and cash; that the above damages now will be proved to the court.To the cow and cash I paid to ascertain the property, is $64.87, for which sum I pray judgment.This cause tvas tried on the return day of the [326] summons, by a justice without a jury, in the absence of the defendant below, and the justice rendered judgment [*] for the plaintiff below, Cranmer, for $64.47, with costs. One objection to the proceedings below, was the insufficiency and uncertainty of the state of demand, and on this ground the courtReversed the judgment.